 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-10715
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 2, 2018                        X /s/ Crystalyn Hoffman
                                                                       Signature of individual signing on behalf of debtor

                                                                       Crystalyn Hoffman
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            Case: 18-10715                    Doc# 7            Filed: 11/02/18             Entered: 11/02/18 14:57:16          Page 1 of 22
 Fill in this information to identify the case:
 Debtor name Spicy Vines LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                CALIFORNIA
 Case number (if known):         18-10715                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Brush Bernard, CPA                                              Accounting                                                                                               $18,344.00
 101 W North St.                                                 Services
 Accrued since Feb.
 2018, CA 95448
 Creative Labels                                                 Vendor                                                                                                     $1,873.76
 6650 Solacci Way
 Gilroy, CA 95020
 Crystalyn Hoffman                                               Unpad Wages,                                                                                             $15,421.00
 441 Healdsburg                                                  Commissions or
 Avenue                                                          Salaries
 Healdsburg, CA
 95448
 Doug Hackett                                                    Unpaid Wages,                                                                                            $47,451.00
 157 Sutter Road                                                 Commissions or
 Healdsburg, CA                                                  Salaries
 95448
 Estate of Jonathan                                              Sale of Interest to                                                                                      $74,000.00
 A. Pederson                                                     the Company for
                                                                 Former Member
 Joyce Law Group,                                                Legal Fees                                                                                               $11,202.00
 LLP
 P. O.BBox 9056
 La Jolla, CA
 92038-9056
 M.A. Silva USA                                                  Vendor                                                                                                     $5,971.21
 3433 Westwind
 Blvd.
 Santa Rosa, CA
 95403
 Ronald Andrews                                                  Member Loan                                                                                            $276,000.00
 8 Via Terracoleta
 Coto De Caza, CA
 92679
 Wells Fargo                                                     Credit Card                                                                                              $28,291.00
 Financial
 P.O. Box 98789
 Las Vegas, NV
 89193

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                 Case: 18-10715                    Doc# 7            Filed: 11/02/18          Entered: 11/02/18 14:57:16                            Page 2 of 22
 Debtor    Spicy Vines LLC                                                                                   Case number (if known)     18-10715
           Name




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy




                 Case: 18-10715                    Doc# 7            Filed: 11/02/18          Entered: 11/02/18 14:57:16                     Page 3 of 22
 Fill in this information to identify the case:

 Debtor name            Spicy Vines LLC

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)               18-10715
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           744,972.45

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           744,972.45


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $            68,198.90


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           478,553.97


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             546,752.87




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy

             Case: 18-10715                             Doc# 7                Filed: 11/02/18                         Entered: 11/02/18 14:57:16                                   Page 4 of 22
 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-10715
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $159.60



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Wells Fargo Businss                                     Checking                        6578                                     $6,266.61



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,426.21
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security Deposit for Tasting Room at 441 Healdsburg Ave., Healdsburg, CA 95448                                                   $4,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case: 18-10715                    Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16                  Page 5 of 22
 Debtor         Spicy Vines LLC                                                                       Case number (If known) 18-10715
                Name


 9.        Total of Part 2.                                                                                                                      $4,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 62,848.00   -                                   0.00 = ....                   $62,848.00
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                    $62,848.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used     Current value of
                                                      physical inventory             debtor's interest         for current value         debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

            Case: 18-10715                    Doc# 7            Filed: 11/02/18             Entered: 11/02/18 14:57:16                 Page 6 of 22
 Debtor         Spicy Vines LLC                                                              Case number (If known) 18-10715
                Name

           Inventory - Bulk
           Wine/Barrels

           505 gal - 15' Spiced
           Wine - California
           472 gal - 16' Syrah -
           Sierra Foothills
           523 gal - 16' Cab - Pine
           Mtn.-Cloverdale Peak
           590 gal - 16' Zinfandel -
           Dry Creek Valley
           531 gal - 16' Red Blend -
           Dry Creek Valley
           472 gal - 16' Cab - Pine
           Mtn.-Cloverdale Peak
           674 gal - 17' Chardonnay
           - Los Carneros
           236 gal - Cab Franc -
           Pine Mtn.- Cloverdale
           Peak
           59 gal - Petite Verdot -
           Pine Mtn.-Cloverdale
           Peak
           413 gal - 17' Red Blend -
           Dry Creek Valley
           590 gal - 17' Zinfandel -
           Dry Creek Valley
           590 gal - 17' Syrah -
           Sierra Foothills


           Inventory - Current
           Costs                                                                            $0.00                                 $304,951.00



 21.       Finished goods, including goods held for resale
           Tasting Room.                                                                    $0.00                                  $28,338.00


           Napa Vintage Storage                                                             $0.00                                  $12,951.00


           Express Wine Delivery                                                            $0.00                                $185,767.00



 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

            Case: 18-10715                    Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16          Page 7 of 22
 Debtor         Spicy Vines LLC                                                               Case number (If known) 18-10715
                Name

           Grapes Fermenting from
           2018 Harvest:
           Grower: Burnett
           Vineyards
           Sub AVA: Dry Creek
           Valley
           Varietal: Zinfandel
           Grower: Burnett
           Vineyards
           Sub AVA: Dry Creek
           Valley
           Varietal: Field Blend/
           Red Blend
           Amount: 5.4115 Tons

           Grower: Burnett
           Vineyards
           Sub AVA: Dry Creek
           Valley
           Varietal: Rosé (Siegneé
           of Red Blend)
           Amount: 500 gal
           Amount: 7.3035 Tons                                                               $0.00                                  $22,251.00


           Grower: Pine Mountain
           Vineyards
           Sub AVA: Pine Mountain
           - Cloverdale Peak
           Varietal: Cabernet Franc
           Amount: 2.525 Tons

           Grower: Pine Mountain
           Vineyards
           Sub AVA: Pine Mountain
           - Cloverdale Peak
           Varietal: Petite Verdot
           Amount: .498 Tons                                                                 $0.00                                    $8,464.00




 23.       Total of Part 5.                                                                                                     $562,722.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                    Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

            Case: 18-10715                    Doc# 7            Filed: 11/02/18         Entered: 11/02/18 14:57:16        Page 8 of 22
 Debtor         Spicy Vines LLC                                                                  Case number (If known) 18-10715
                Name

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested

 29.       Farm animals Examples: Livestock, poultry, farm-raised fish

 30.       Farm machinery and equipment (Other than titled motor vehicles)
           Pallet Jack                                                                         $0.00                                             $150.00



 31.       Farm and fishing supplies, chemicals, and feed

 32.       Other farming and fishing-related property not already listed in Part 6

 33.       Total of Part 6.                                                                                                                  $150.00
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
               No
               Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Furniture & Equipment                                                               $0.00                                         $25,366.32



 40.       Office fixtures
           Leashold Improvements - Tasting Room                                                $0.00                                         $70,959.92



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

            Case: 18-10715                    Doc# 7            Filed: 11/02/18         Entered: 11/02/18 14:57:16              Page 9 of 22
 Debtor         Spicy Vines LLC                                                               Case number (If known) 18-10715
                Name


 43.        Total of Part 7.                                                                                                             $96,326.24
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value          debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2015 Ford F150 - VIN NO.
                     1FTFW1CF0DFA47207                                                      $0.00                                         $12,500.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                          $12,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case: 18-10715                   Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16               Page 10 of 22
 Debtor         Spicy Vines LLC                                                               Case number (If known) 18-10715
                Name

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark and Word Marks - Serial Nos.
            87054020, 87054037 and 5123258                                                  $0.00                                           Unknown



 61.        Internet domain names and websites
            spicyvines.com                                                                  $0.00                                           Unknown



 62.        Licenses, franchises, and royalties
            BWN-CA: 16468; ABC License: 20-557878'
            ABC License: 17-55878; Seller's Permit
            102-141985                                                                      $0.00                                           Unknown



 63.        Customer lists, mailing lists, or other compilations
            Wine Club Mailing List - 311 Members; Mailing
            List - 4,500 people                                                             $0.00                                           Unknown



 64.        Other intangibles, or intellectual property
            Social media following of 15,000 + people
            (combined Facebook and Instagram)
            @spicyvines (instagram)
            Facebook.com/spicyvines                                                         $0.00                                           Unknown



 65.        Goodwill
            Goodwill - Brand Value - Numerous notable
            press & awards                                                                  $0.00                                           Unknown




 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

            Case: 18-10715                   Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16               Page 11 of 22
 Debtor         Spicy Vines LLC                                                              Case number (If known) 18-10715
                Name




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16          Page 12 of 22
 Debtor          Spicy Vines LLC                                                                                     Case number (If known) 18-10715
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,426.21

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $4,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $62,848.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $562,722.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                           $150.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $96,326.24

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $12,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $744,972.45           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $744,972.45




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

            Case: 18-10715                      Doc# 7              Filed: 11/02/18                   Entered: 11/02/18 14:57:16                       Page 13 of 22
8/1/18 - Elizabeth Brown - Wine Club Member                      $107.54

8/28/18 - Camerin Jordan - Wine Club Member                      $123.40

8/19/18 - Vinome - Wholesale Customer & A/P                      $210.00

8/19/18 - Vinome - Wholesale Customer & A/P                      $210.00

8/19/18 - Vinome - Wholesale Customer & A/P                      $210.00

9/20/18 - Vinome - Wholesale Customer & A/P                      $267.50

9/20/18 - Redback Wines Imports Ltd.                             $12,876.00

10/8/18 - Bear Republic Brewing - Wholesale Customer             $144.00

10/8/18 - Bear Republic Brewing - Wholesale Customer             $432.00

10/9/18 - Sonoma County Harvest - Wholesale Customer             $210.00

10/11/18 - Underground Cellars - Wholesale Customer              $28,290.00

10/16/18 - Underground Cellars - Wholesale Customer              $75.00

10/17/18 - November Wine Club payments to be processed on or     $55,974.15

Thirdspace Petaluma - Wholesale Customer                  $150




Case: 18-10715        Doc# 7      Filed: 11/02/18      Entered: 11/02/18 14:57:16   Page 14 of 22
 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)             18-10715
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Burnett Vineyards                              Describe debtor's property that is subject to a lien                   $22,251.25                $22,251.25
       Creditor's Name                                Grapes
       27601 River Road
       Cloverdale, CA 95425
       Creditor's mailing address                     Describe the lien
                                                      Grower
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/15/18                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Express Wine Delivery                          Describe debtor's property that is subject to a lien                          $0.00            $185,767.00
       Creditor's Name                                Wine Inventory
       7970 Cameron Drive
       Windsor, CA 95492
       Creditor's mailing address                     Describe the lien
                                                      Warehouse
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18               Entered: 11/02/18 14:57:16                 Page 15 of 22
 Debtor       Spicy Vines LLC                                                                          Case number (if know)     18-10715
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   Manley Vineyards                               Describe debtor's property that is subject to a lien                      $4,878.25      $4,878.25
       Creditor's Name                                Grapes
       196 Fisher Lane
       Sonoma, CA 95476
       Creditor's mailing address                     Describe the lien
                                                      Grower
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/27/17                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Napa Vintage Storage                           Describe debtor's property that is subject to a lien                      $3,426.00     $12,951.00
       Creditor's Name                                Finished Wine
       221 Devlin Road
       Napa, CA 94558
       Creditor's mailing address                     Describe the lien
                                                      Warehouse
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       Accrued since Sept. 2017                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Owl Ridge Wine Services                        Describe debtor's property that is subject to a lien                     $29,179.00    $304,951.00
       Creditor's Name                                Inventory - Bulk Wine/Barrels

                                                      505 gal - 15' Spiced Wine - California
                                                      472 gal - 16' Syrah - Sierra Foothills
                                                      523 gal - 16' Cab - Pine Mtn.-Cloverdale Peak
       2064 Gravenstein Hwy N                         590 gal - 16' Zinfandel - Dry Creek Valley
       Unit 120                                       531 gal - 16' Red Blend - Dry Creek
       Sebastopol, CA 95472
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18               Entered: 11/02/18 14:57:16               Page 16 of 22
 Debtor       Spicy Vines LLC                                                                          Case number (if know)     18-10715
              Name

                                                      Warehouse Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.6    Pine Mountain Vineyards                       Describe debtor's property that is subject to a lien                      $8,464.40             $8,464.40
        Creditor's Name                               Grapes
        25475 Cloverdale Peak
        Cloverdale, CA 95425
        Creditor's mailing address                    Describe the lien
                                                      Grower
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10/15/18                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $68,198.90

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

           Case: 18-10715                     Doc# 7           Filed: 11/02/18               Entered: 11/02/18 14:57:16               Page 17 of 22
 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)           18-10715
                                                                                                                                                     Check if this is an
                                                                                                                                                     amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $18,344.00
           Brush Bernard, CPA                                                   Contingent
           101 W North St.                                                      Unliquidated
           Accrued since Feb. 2018, CA 95448                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $1,873.76
           Creative Labels                                                      Contingent
           6650 Solacci Way                                                     Unliquidated
           Gilroy, CA 95020                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $15,421.00
           Crystalyn Hoffman                                                    Contingent
           441 Healdsburg Avenue                                                Unliquidated
           Healdsburg, CA 95448                                                 Disputed
           Date(s) debt was
           incurred Accrued        since Jan. 2018                           Basis for the claim:    Unpad Wages, Commissions or Salaries
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $47,451.00
           Doug Hackett                                                         Contingent
           157 Sutter Road                                                      Unliquidated
           Healdsburg, CA 95448                                                 Disputed
           Date(s) debt was
           incurred Accrued        Since Jan. 2018                           Basis for the claim:    Unpaid Wages, Commissions or Salaries
           Last 4 digits of account number                                   Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                         31183                                              Best Case Bankruptcy

            Case: 18-10715                   Doc# 7            Filed: 11/02/18            Entered: 11/02/18 14:57:16                               Page 18 of 22
 Debtor       Spicy Vines LLC                                                                         Case number (if known)            18-10715
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $74,000.00
           Estate of Jonathan A. Pederson                                       Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:    Sale of Interest to the Company for Former Member
                                                                             Is the claim subject to offset?       No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $11,202.00
           Joyce Law Group, LLP                                                 Contingent
           P. O.BBox 9056                                                       Unliquidated
           La Jolla, CA 92038-9056                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $5,971.21
           M.A. Silva USA                                                       Contingent
           3433 Westwind Blvd.                                                  Unliquidated
           Santa Rosa, CA 95403                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $276,000.00
           Ronald Andrews                                                       Contingent
           8 Via Terracoleta                                                    Unliquidated
           Coto De Caza, CA 92679                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Member Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $28,291.00
           Wells Fargo Financial                                                Contingent
           P.O. Box 98789                                                       Unliquidated
           Las Vegas, NV 89193                                                  Disputed
           Date(s) debt was incurred October 2016
                                                                             Basis for the claim:    Credit Card
           Last 4 digits of account number 2652
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.   +    $                       478,553.97

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          478,553.97




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18            Entered: 11/02/18 14:57:16                               Page 19 of 22
 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-10715
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Employment
             lease is for and the nature of               Agreement and
             the debtor's interest                        Incentive Percentage
                                                          Interest, Percentage
                                                          Interest and Proficts
                                                          Interest Restricted
                                                          Interest Agreement:
                                                          $85,000 per year
                                                          guaranteed
                  State the term remaining
                                                                                       Crystalyn Hoffman
             List the contract number of any                                           441 Healdsburg Ave.
                   government contract                                                 Healdsburg, CA 95448


 2.2.        State what the contract or                   Employment
             lease is for and the nature of               Agreement and
             the debtor's interest                        Incentive Percentage
                                                          Interest, Percentage
                                                          Interest and Proficts
                                                          Interest Restricted
                                                          Interest Agreement:
                                                          Expires April 30, 2020
                                                          ($172,916 remaining
                                                          owed)
                  State the term remaining
                                                                                       Doug Hackett
             List the contract number of any                                           157 Sutter Road
                   government contract                                                 Cloverdale, CA 95425


 2.3.        State what the contract or                   Lease on 441
             lease is for and the nature of               Healdsburg Avenue,
             the debtor's interest                        Healdsburg, CA 95448:
                                                          $76,220 remaining
                                                          owed.
                  State the term remaining                Lease Expires April 30,
                                                          2020                         Gloria Vigil
             List the contract number of any                                           437 Healsburg Avenue, Suite C
                   government contract                                                 Healdsburg, CA 95448



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18      Entered: 11/02/18 14:57:16                 Page 20 of 22
 Debtor 1 Spicy Vines LLC                                                                    Case number (if known)   18-10715
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.4.        State what the contract or                   Wine Facilities
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                Month to Month
                                                                                     Vinome
             List the contract number of any                                         2904 El Monte Way
                   government contract                                               Antioch, CA 94509




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18    Entered: 11/02/18 14:57:16               Page 21 of 22
 Fill in this information to identify the case:

 Debtor name         Spicy Vines LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         18-10715
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

           Case: 18-10715                    Doc# 7            Filed: 11/02/18     Entered: 11/02/18 14:57:16              Page 22 of 22
